DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Objections

Claim 10 recites “... the cleavage stage of the fertile ovum...”. It should be “... a cleavage stage of the fertile ovum...”. Proper correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 22 is directed non statutory because it is a claim to a program.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
Display control unit configured to in claim 1;

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claims 2-5, 7-12, and 14-19 are interpreted under 35 U.S.C. 112 (f) due to dependency of claims 1 and 13 and for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Marcelpoil (Publication: CN 107771212 A) in view of Murrell et al. (Publication: 2016/0370352 A1) and Connell et al. (Publication: 2015/0306069 A1).

Regarding claim 1, Marcelpoil discloses a control device comprising a display control unit configured to control dynamic display related to a culture status of a culture target including (page 7 paragraph 1 - Fig. 1, an image analysis and test culture with a computer-readable storage medium with the processor implemented method of 
Page 27 paragraph 1 - FIG. 16A of the colony more detailed to display the image of the 16B1611 and 1612. In FIG. 16B, image 1611, it has to have a display unit in order to display the image.):
a cell having a division potential (Page 18, paragraph 4 - biological sample for culture, growth rate and division), the culture status being estimated by morphological analysis using a learned model generated on a basis of a machine learning algorithm (page 6 last paragraph to page 7 first paragraph - the identification of target is obtained by analyzing target characteristic, morphological characteristics, and classification algorithm, machine learning algorithm is performed for target characteristic comparison..) ;
wherein the display control unit controls comparative (Page 27 paragraph 1 - FIG. 16A of the colony more detailed to display the image of the 16B1611 and 1612. In FIG. 16B, image 1611, it has to have a display unit in order to display the image.). 
Marcelpoil does not however Murrel does disclose 
	the culture status being estimated along a time series ([0026] – displays a time series of different state of the culture.

    PNG
    media_image1.png
    410
    763
    media_image1.png
    Greyscale
) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Marcelpoil with the culture status being estimated along a time series as taught by Murrel. The motivation for doing so would enable user friendly display as taught by Murrel. 
	Marcelpoil in view of Murrel do not disclose , however Connell discloses 
comparative display of the culture statuses of a plurality of the culture targets ([0039] FIGS. 6A-6B: A. ssDNA binding activity of RAD51 in response to RAD51 antagonists. MMP-1-60 displays RAD51 inhibitory activity intermediate to RI-1 and RI-2 (not shown). B. MMP-1-60 toxicity to immortalized human cells. MMP-1-60 displays comparable cell toxicity, after 4 hours of pre-incubation with tissue culture media and no pre-incubation, demonstrating the stability of MMP-1-60.

    PNG
    media_image2.png
    657
    472
    media_image2.png
    Greyscale
) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Marcelpoil in view of Murrell with the culture status being estimated along a time series as taught by Connell. The motivation for doing so would enable to achieve repair efficiencies as taught by Connell. 

	Regarding claim 21, see rejection on claim 1.
	Regarding claim 22, see rejection on claim 1.

Claims 2, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Marcelpoil (Publication: CN 107771212 A) in view of Murrell et al. (Publication: 2016/0370352 A1), Connell et al. (Publication: 2015/0306069 A1) and Toru et al. (Cn: 106661550 A).

Regarding claim 2, Marcelpoil in view of Murrell and Connell disclose all the limitation of claim 1 including the cell having the division as stated above.
Marcelpoil in view of Murrell and Connell do not however Toru disclose 
wherein having the potential includes a fertile ovum (page 7 paragraph 4 - fertilized egg, ovum, forming through cell division growth.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Marcelpoil in view of Murrell and Connell with wherein having the potential includes a fertile ovum as taught by Toru. The motivation for doing so would enable to apply production efficiently as taught by Toru. 

Regarding claim 8, Marcelpoil in view of Murrell and Connell disclose all the limitation of claim 2 including the cell having the division as stated above.
Marcelpoil in view of Murrell and Connell do not however Toru disclose 
includes a status related to at least any one of fertilization, a pronucleus, a polar body, fragmentation, a blastomere, compaction of a morula, an inner cell mass, a trophectoderm, or a zona of the fertile ovum (page 7 paragraph 4 - fertilized egg, ovum, forming through cell division growth.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Marcelpoil in view of Murrell and Connell with includes a status related to at least any one of fertilization, a pronucleus, a polar body, fragmentation, a blastomere, compaction of a morula, an inner cell mass, a trophectoderm, or a zona of the fertile ovum as taught by Toru. The motivation for doing so would enable to apply production efficiently as taught by Toru. 

Regarding claim 9, Marcelpoil in view of Murrell and Connell disclose all the limitation of claim 2 including display control unit controls time-series display.
Marcelpoil in view of Murrell and Connell do not however Toru disclose 
wherein related to the culture status of the fertile ovum (page 7 paragraph 4 - fertilized egg, ovum, forming through cell division growth, culture status.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Marcelpoil in view of Murrell and Connell with wherein related to the culture status of the fertile ovum as taught by Toru. The motivation for doing so would enable to apply production efficiently as taught by Toru. ).

Allowable Subject Matter

Regarding claims 3, 7, 10, 14, 16, and 20, claims 3, 7, 10, 14, 16, and 20 are objected to as being dependent upon a rejected claim but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	 
Examiner has not discovered any prior art which fully teaches claims 3, 7, 10, 14, 16, and 20, either in a single reference or in an obvious combination of references. The close prior art discovered is the cited combination of Marcelpoil (Publication: CN 107771212 A) in view of Murrell et al. (Publication: 2016/0370352 A1), Connell et al. (Publication: 2015/0306069 A1),Toru et al. (Cn: 106661550 A), and Peng (Publication: 2017/0283760 A1). However, neither the foregoing combination nor any other discovered combination of prior art references is found to fully teach claims 3, 7, 10, 14, 16, and 20. Thus claim 6 contains allowable subject matter.

Regarding claims 4, 5, and 6 depend on claim 3 with no art was found that could be applied to the claim 3 as recited.   
Regarding claims 11, 12, 13 depend on claim 10 with no art was found that could be applied to the claim 10 as recited.   
Regarding claims 17, 18, 19 depend on claim 16 with no art was found that could be applied to the claim 16 as recited.   

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724. The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616